FILED
                              NOT FOR PUBLICATION                           SEP 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JACINTO JUAN CARHUAZ                              No. 07-74048
RODRIGUEZ,
                                                  Agency No. A099-340-903
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN and N.R. SMITH, Circuit Judges.

       Jacinto Juan Carhuaz Rodriguez, native and citizen of Peru, petitions for

review of a Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings, INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992), and we deny the

petition for review.

       Carhuaz does not raise any arguments in his opening brief regarding the

agency’s dispositive determination that his asylum claim was time-barred. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not

supported by argument are deemed waived).

       Substantial evidence supports the agency’s denial of withholding of removal

because Carhuaz failed to demonstrate that an imputed political opinion was a

central reason the Shining Path mistreated him in the past or would harm him in

the future. See Parussimova v. Mukasey, 555 F.3d 734, 740-41 (9th Cir. 2009)

(“The Real ID Act requires that a protected ground represent ‘one central reason’

for an asylum applicant’s persecution”); Elias-Zacarias, 502 U.S. at 483 (a

petitioner must “establish that the record . . . compels the conclusion he has a

‘well-founded fear’ that the guerillas will persecute him because of that political

opinion, rather than because of his refusal to fight with them”) (emphasis in

original).




                                           2                                       07-74048
      Substantial evidence also supports the agency’s denial of CAT relief because

Carhuaz has not established it is more likely than not he will be tortured by or with

the acquiescence of the Peruvian government. See Silaya v. Mukasey, 524 F.3d

1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                          3                                    07-74048